UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7200


BARRY KEITH RUNYANS,

                  Petitioner - Appellant,

             v.

COLIE RUSHTON, Warden; MCCORMICK CORRECTIONAL INSTITUTION;
HENRY MCMASTER, Attorney General,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cv-01600-HFF)


Submitted:    February 23, 2009              Decided:   March 11, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barry   Keith   Runyans,  Appellant   Pro   Se.  William   Edgar
Salter, III, Assistant Attorney General, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Barry       Keith     Runyans       seeks       to    appeal       the     district

court’s     order    accepting          the    recommendation          of     the     magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and   the   order       denying     reconsideration.                The     orders      are    not

appealable        unless     a     circuit           justice      or      judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                    A

certificate        of     appealability              will    not        issue       absent      “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)        (2006).            A    prisoner         satisfies       this

standard    by     demonstrating          that       reasonable        jurists      would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by      the     district           court        is      likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.    2001).         We    have    independently           reviewed       the

record    and     conclude       that    Runyans       has    not      made    the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before     the    court        and    argument       would      not     aid    the

decisional process.

                                                                                       DISMISSED

                                                2